Citation Nr: 0924938	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right leg injury, 
and if so, whether the reopened claim should be granted.
  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son.

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to January 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).  A hearing was held before 
the undersigned Acting Veterans Law Judge in May 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right 
leg injury was previously denied by the RO in September 1985 
on the basis that it was not shown by the evidence of record, 
and that there was no evidence that such a condition was 
incurred in or aggravated by military service.  The Veteran 
was notified of the decision and his appellate rights in 
September 1985, but he did not initiate an appeal of the 
decision.  The RO confirmed the denial of the claim in July 
1998, but again the Veteran did not appeal.  

2.  The additional evidence presented since July 1998 
includes recent medical evidence pertaining to a right leg 
disorder, and the Veteran's own testimony which is to the 
effect that he sustained wounds to the right leg in service.   

3.  The additional evidence addresses the bases of the prior 
denial of the claim and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a right leg 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's right leg 
claim and remands it for further development.  As such, no 
discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a Veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The appellant contends that service connection is warranted 
for a right leg injury.  He reports that he was hospitalized 
in service for treatment of a right leg disorder after being 
injured by a grenade.

The appellant's claim for service connection for a right leg 
injury was previously denied by the RO in September 1985.  
The Board notes that the previously considered evidence 
included the Veteran's service medical records.  There was no 
evidence of treatment in service for a right leg disorder.  
The report of a separation examination conducted in January 
1947 shows that with respect to whether the Veteran had any 
significant disease, wounds or injuries, the only item noted 
was "usual childhood diseases".  In response to a question 
regarding whether "At the present time do you have any 
wound, injury, or disease which is disabling?", the Veteran 
responded "No."  It was noted that he had no 
musculoskeletal defects and no defects of the feet.  

Also of record was the Veteran's DD 214 which states that he 
had sustained no wounds in combat.  The DD 214 is also 
negative for any indication that the Veteran received a 
Purple Heart or any award given for combat service.  

Also of record in September 1985 was a claim form previously 
submitted by the Veteran in June 1947 in which he reported 
having a stomach disorder and a back disorder, but did not 
mention a disorder of the right leg.   

Finally, the record as of September 1985 included a claim 
form submitted by the Veteran in September 1985 in which he 
reported that he had injured his right lower leg in a fire in 
1946 in Zushi, Japan.  He reported having been treated at the 
Yokohama Army Hospital in Japan in February 1946.  

In the decision of September 1985, the RO noted that service 
connection could not be granted as the claimed condition was 
not shown by the evidence of record.  He was further advised 
that no further action could be taken unless he submitted 
evidence that showed that the condition had been incurred in 
or aggravated by service and that it presently existed.  The 
Veteran was notified of the decision and his appellate 
rights, but he did not initiate an appeal.  The RO confirmed 
the denial of the claim in July 1998.  Again, the Veteran did 
not initiate an appeal.  

The rating decisions are final based upon the evidence then 
of record. 38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1998 decision that was the last final adjudication that 
disallowed the Veteran's claim.

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The additional evidence that has been presented since the 
previous decision includes a written statement from the 
Veteran dated in June 2007 in which he recounted that he had 
sustained injury to the right leg due to a hand grenade in 
1945.  He also presented a letter dated in June 2007 from a 
private physician's assistant, Robert Raspa, PA-C, who stated 
that the Veteran had (1) bilateral degenerative joint disease 
of the knees, and (2) old trauma right calf from grenade 
injury during the great World War.  

The additional evidence which has been presented also 
includes testimony given by the Veteran at a hearing held in 
May 2009.  During the hearing, he stated that a hand grenade 
exploded in Saipan in 1944 and injured his leg.  He stated 
that he was in a service hospital in Saipan.  He said that 
his leg had hurt ever since then.  He also reported having 
scars on the leg.  The Veteran's spouse testified that she 
met him after the grenade incident.  She reported that when 
she met him he was still in service and that he had problems 
with his right leg, although not nearly as severe as now.  
She reported that he had recently had surgery on the right 
leg due to having a knot in that area.  The Veteran's son 
also testified, stating that he recalled the Veteran telling 
him about getting injured in service.  The Board finds that 
the evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
a right leg disorder raises a reasonable possibility of 
substantiating the claim.  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The Board notes that the 
additional evidence addresses the basis of the prior denial 
of the claim, namely that he had no residuals and that there 
was no basis for concluding that the claimed residuals were 
incurred in service.  Therefore, the Board concludes that new 
and material evidence has been presented to reopen the claim 
of entitlement to service connection for a right leg 
disorder.  The reopened claim will be further addressed in 
the remand section of this decision.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a right leg injury.  To this 
extent only, the appeal is granted.  

REMAND

As the Veteran's claim for service connection for a right leg 
injury has been reopened, the Board concludes that a medical 
examination would be useful in assessing the claim.  The 
Board notes that VA has a duty to afford a Veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  

In the present case, there is medical evidence showing a 
current disability, testimony of an injury during service, 
and lay evidence of continuity of symptoms since the period 
of service.  In light of these factors, the Board concludes 
that an examination is required for the purpose of assessing 
whether the current right leg disability is consistent with 
the claimed injury in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any disability of the right lower leg.  
The claims file, including a copy of this 
Board decision, should be made available 
for review by the examiner.  The 
examination should specifically detail 
any disability of the right lower 
extremity.  The examiner should also 
comment as to whether the Veteran has 
injury residuals of the right lower leg 
which are consistent with wounds from a 
grenade.  The examiner must also 
acknowledge and discuss the Veteran's 
report of a continuity of symptoms since 
service.  All findings and conclusions 
should be set forth in a legible report.

2.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


